Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 03/21/2022.
Claims 1-8 and 11-18 are pending and have been examined.
Claims 1-8 and 11-18 are rejected.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicant does not provide supporting rationale and only includes a conclusory statement that the claimed limitations are not taught. However, Natchu specifically teaches the limitations as below specified. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses “information” in various locations and Examiner cannot distinguish whether the use is in reference to single information or different information. Claim 1 states “information which is included in the user data” and “receive information one at least one item” from an external source. Thereafter, “the information” is converted. Examiner is unsure which information is being converted and whether the two information is the same. Examiner requests clarification. Claim 11 also includes this ambiguity and is similarly rejected. All the dependent claims are similarly rejected based on the dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natchu (US 20180253496).
As per claim 1, Natchu discloses An electronic device comprising: a memory configured to store at least one type of user data; and display (Natchu [0047]); and a processor operatively connected to the memory, and configured to: generate an embedding vector through text embedding using first text data which is included in the user data and is related to content of the user data for each type of the user data (Natchu [0048: “An instance of text-based information is comprised of one or more words.”], 
calculate a weight for the embedding vector using information which is included in the user data and is related to usability of the user data for each type of the user data (Natchu [0048: “Each word of the instance and/or combination of words (e.g., all n-grams or entity-resolved n-grams) is assigned a score that reflects the importance of the word with respect to the instance of text-based information.” 0049: “The endorsement score of a word and/or combination of words corresponds to an interest level for a particular interest.”]), 
receive information on at least one item from an external electronic device (Natchu [0290: “In one embodiment, the disclosed techniques for synonyms are applied to facilitate an enhanced search/query for identifying relevant/topical content and, in some cases, also utilize context from the search/query (e.g., location of the mobile device to create a query tree based on the query and context of the query such as location of the user and/or other contextual information/data can be utilized to enhance the search/query).”]), 
convert the information on the at least one item to second text data by using a name or title of the at least one item and by using metadata including a keyword and description of the at least one item (Natchu [0289: “The entity relationships data store (e.g., LaserGraph 1736 of FIG. 17) can include entity relationships, such as further described below, that indicate synonyms of the “Bay Area” including the following: San Francisco, San Mateo, San Jose, south bay, peninsula, Silicon Valley, and/or other synonyms. Similarly, the synonyms for cycling can include the following: biking, road biking, trail biking, mountain biking, bike commuting, and/or other synonyms.” Where synonyms include both name or titile and keyword and description as above indicated as “Bay area” and “biking, road biking” etc,])
generate a query vector through the text embedding using the second text data (Natchu [0189: “The disclosed interest embedding vectors techniques facilitate a technical solution for an improved search based on an embeddings-based association/relationship between content, users, interests/search queries, stories, social networking posts, and/or other content.” Continued discussion on 0190.]), quantify user interest in the at least one item based on the embedding vector, the weight for the embedding vector, and the query vector (Natchu [0049: “The endorsement score of a word and/or combination of words corresponds to an interest level for a particular interest.”]),
and output at least one advertisement (Natchu [0374: Advertisement]) for the at least one item through the display when the user interest in the at least one item is greater than or equal to a designated size (Natchu [0050: “Interests having a confidence value above a confidence threshold are determined to be interests that are relevant to a user.”]).

As per claim 2, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the user data comprises at least one of usage information of an application installed in the electronic device, website visit information on a website to which the electronic device is connected, or search information in the electronic device (Natchu [0047: “For example, the user or one or more other users associated with the user may "tweet" a post on Twitter.RTM., "re-tweet" a "tweet" that was posted on Twitter.RTM., write a post on Facebook.RTM., "like" a post that was posted in Facebook.RTM., send an email, view an article, perform a search engine search, visit a particular website, etc.”]).

As per claim 3, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to extract key text from the content of the user data to obtain the first text data included in the user data (Natchu [0048: “Each word of the instance and/or combination of words (e.g., all n-grams or entity-resolved n-grams) is assigned a score that reflects the importance of the word with respect to the instance of text-based information.”]).

As per claim 4, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to allow vectors generated through the text embedding to be located close to each other in a vector space when a semantic correlation between text data used for the text embedding is high, and to allow the generated vectors to be located far from each other in the vector space when the semantic correlation between the text data is low (Natchu [0050: “As another example, an endorsement score of an interest can be adjusted by a particular amount based on a similarity between a web document associated with the interest and a web document associated with a different interest.”]).

As per claim 6, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to calculate a similarity between the embedding vector and the query vector and to quantify the user interest as a largest value among values obtained by multiplying the similarity by the weight (Natchu [0050: Describes use of adjustment of score based on similarity.]).

As per claim 7, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to cluster a plurality of embedding vectors based on a type of the user data (Natchu [0050: “Interests having a confidence value above a confidence threshold are determined to be interests that are relevant to a user.” Where interests are clustered based on confidence value.]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Natchu and further in view of Alexander et al. (US 20170351781; “Alexander” hereinafter).
As per claim 5, rejection for claim 1 is incorporated and further Natchu discloses The electronic device of claim 1, wherein the processor is further configured to represent the embedding vector and the query vector [as one point in the same finite- dimensional vector space] (Natchu [0112: “The machine learning model can be implemented using machine-learning based classifiers, such as neural networks, decision trees, support vector machines, etc.” Where query vector is part of interests and used in the classifier.]).
Even though Natchu discloses vectors in a finite dimensional vector space, it does not explicitly teach, however, Alexander in an analogous art discloses: 
as one point in the same finite- dimensional vector space (Alexander [0061: “A query output vector q'.sub.h in a layer representing query space indicates a point in the word embedding vector space.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the placing center of cluster of Jin into the clustering module of Natchu to produce an expected result of replacing the vector with a center vector of the cluster. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with most relevant vector as the interest vector by modifying the interest vector to represent user data.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Natchu and further in view of Jin et al. (US 20180137137; “Jin” hereinafter).
As per claim 8, rejection for claim 7 is incorporated and further Natchu discloses The electronic device of claim 7, wherein, when the cluster is configured by the clustering, the processor is further configured to [replace the embedding vector representing the cluster among the plurality of embedding vectors with a center vector of the cluster]. 
Natchu does not explicitly teach, however, Jin in an analogous art teaches:
replace the embedding vector representing the cluster among the plurality of embedding vectors with a center vector of the cluster (Jin [0049: “Cluster selection component 206 can determine respective vectors (e.g., center vector) associated with the centers of the coarse cluster.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the placing center of cluster of Jin into the clustering module of Natchu to produce an expected result of replacing the vector with a center vector of the cluster. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with most relevant vector as the interest vector by modifying the interest vector to represent user data.

Claims 11-18 are the method claims corresponding to device claims 1-8, respectively.  Natchu discloses a method (¶ [0017]) for executing the logic of claims 1-8.  Thus, claims 11-18 are rejected under the same rationale set forth in connection the rejections of claims 1-8, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teevan et al. (US 20060074883) – Teaching personalized queries and search results using user models.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 05/24/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156